Order entered April 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01152-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                                V.

                            JOHNNY FELIPE MUNOZ, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-00309-E

                                            ORDER
       We GRANT court reporter Vikki Ogden’s March 31, 2015 request for an extension of

time to file the reporter’s record. The reporter’s record shall be filed by JUNE 5, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE